Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward W. Jefferson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Jefferson’s motion for appointment of counsel and affirm for the reasons stated by the district court. See Jefferson v. Warden Morgan, No. 1:1 1-cv-02066-JFM, 2012 WL 2873997 (D.Md. July 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.